DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to communication filed on 08/27/2020.
Claims 1 – 10 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mason, Jr. et al (U.S. 9,720,777 B2), [provided by Applicant], in view of Sun et al (U.S. 2018/0091866 A1).
♦As per claims 1, 8, 10,
Mason discloses a method, system comprising:
“A first file storage that provides a file sharing service to a client, and has a file system” See Fig. 1, Local File System 100, col. 3 lines 40 – 50 of Mason wherein the local file system associated with the user.
“a second file storage that is connected with the first file storage via a network, and receives an object request from the first file storage” See Fig. 1, Version File system Interface 104, col. 4 lines 14 – 61 of Mason, wherein the VFS interface 104 connected with local file system via a network.
“an object storage that stores a file or a directory that has been transferred to the object storage as an object from the second file storage, on a basis of an object request received from the first file storage” See abstract, Fig. 1, Object Based Data Store 102 of Mason that store data from local file system [“At a first time, an interface creates and exports to 
“wherein the first file storage detects an update of a file or a directory of the file system from the client” See Fig. 2, col. 4 lines 62 – col. 5 lines 14 of Mason wherein “a file system agent 202 that is positioned within a data path between a local file system 200 and its local storage 206. The file system agent 202 has the capability of “seeing” all (or some configurable set of) read/write events output from the local file system”.
Mason does not clearly disclose “aggregates, collectively into a difference aggregation object, a plurality of parts of difference data and difference data update information of detected files or directories”. However, Sun, in the same field of endeavor, discloses a method, system for transferring object data between network interfaces including the teaching of:
Local and remote devices connected through network: See Fig. 2, paragraphs 0041 - 0044 of Sun.
Each device has corresponding storage: See Fig. 1, paragraphs 0034, 0036 of Sun.
“aggregates, collectively into a difference aggregation object, a plurality of parts of difference data and difference data update information of detected files or directories” See paragraph 0023, 0098 - 0099 of Sun [“…may be implemented by any communication device capable of receiving the object data and combining the object data into a renderable object data aggregation”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sun into the invention of Mason sine both inventions were available and the combination would reduce the network traffic between locations.
“transfers the difference aggregation object to the second file storage” See paragraph 0023, 0098 - 0099 of Sun wherein the Renderable object data aggregation is transmitted to another device/location.
“the second file storage receives the difference aggregation object, and applies each part of the difference data to an object in the object storage in accordance with the difference data update information of the difference aggregation object” See Fig. 6 – 10 of Mason wherein changes are propagated to appropriate locations; Also see paragraph 0020 (synchronization data), 0099, 0102 (update data changes) of Sun.
♦As per claims 2,
“wherein the first file storage is an Edge file storage, and the second file storage is a Core file storage” See Fig. 1 of Mason wherein local file system corresponds to “Edge file storage” and the object based data store corresponds to “Core file storage”.
♦As per claims 3,
“wherein the difference aggregation object aggregated at the Edge file storage has: a plurality of pieces of the difference data; and operation logs for managing a relationship between a type, an object address, an offset and a length of an operation on the file system, the operation logs each corresponding to one piece of the difference data as update information of the plurality of pieces of the difference data” See Fig. 9, col. 8 line 1 - 45 of Mason.
♦As per claims 4, 9,
“wherein the first file storage executes a single-file transferring process in a case where the difference data in the difference aggregation object exceeds a predetermined value, and executes an aggregated-file transferring process of aggregating and transferring a 
♦As per claims 5,
“wherein transfer of the difference aggregation object to the second file storage by the first file storage, and application of the difference data to the object in the object storage by the second file storage are executed asynchronously” See col. 3 lines 40 – 52 of Mason wherein “, the phrase “point-in-time” should be broadly construed, and it typically refers to periodic “snapshots” of the local file system (e.g., once every “n” minutes). The value of “n” and the time unit may be varied as desired”; Also see paragraph 0031, 0033 of Sun (Realtime vs delay time).
♦As per claims 6,
“wherein transfer of the difference aggregation object to the second file storage by the first file storage, and application of the difference data to the object in the object storage by the second file storage are executed synchronously” See col. 3 lines 40 – 52 of Mason wherein “, the phrase “point-in-time” should be broadly construed, and it typically refers to periodic “snapshots” of the local file system (e.g., once every “n” minutes). The value of “n” and the time unit may be varied as desired”; Also see paragraph 0031, 0033 of Sun (Realtime vs delay time).
♦As per claims 7,
“wherein application of the difference data to the object in the object storage by the second file storage is executed at a time of a reference request from the client to the file the time unit may be varied as desired”; Also see paragraph 0031, 0033 of Sun (Realtime vs delay time).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161